Gtlfillan, C. J.
No question is made against the validity of section 1 of the ordinance, standing alone; the only claim of defendant being that section 2 makes the entire ordinance void. Conceding *17(though we do not decide the point) that section 2, if it must he retained, would render void the otherwise valid part of the ordinance, the question is, can that section be rejected, leaving the unobjectionable parts of the ordinance to stand? That part of a statute may stand though some other part be void is well settled. The condition upon which the void part will carry down with it the parts otherwise unobjectionable is stated in Cooley, Const. Lim. page 178, thus: “If they are so mutually connected with and dependent on each other as conditions, considerations, or compensations for each other as to warrant the belief that the legislature intended them as a whole, and, if all could not be carried into effect, the legislature would not pass the residue independently, then, if some parts are unconstitutional, all the provisions which are thus dependent, conditional, or connected must fall with them.”
Tested by this rule, section 1 would not fall though section 2 should go down. Section 1 does not depend in any way on section 2. The former is complete in itself. It defines the offense, and prescribes the punishment. The latter assumes to authorize the village justice, in his discretion, to also require of one convicted to give bail to beep the peace and for good behavior. There is no reason to believe the village council would not have defined the offense and prescribed the punishment just as in section 1, except on condition that the justice might, if he saw fit, also require bail; so that, if section 2 be invalid, its invalidity does not affect the other section.
And as the proceedings against defendant were only under the valid section, we need not consider whether anything against him could be done under the other.
Judgment affirmed.
Buck, J., took no part in this decision.
(Opinion published 58 N. W. 685.)